DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 14-20 in the reply filed on 10/19/2022 is acknowledged.
3. 	Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 1-13; and added claims 21-33.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis for the limitations, "forming a first layer of a first metal nitride material over the gate dielectric layer; forming a first layer of a second metal nitride material over the first layer of the first metal nitride material, the first metal nitride material being a different material than the second metal nitride material; forming a second layer of a first metal nitride material over the first layer of a second metal nitride material; forming a second layer of a second metal nitride material over the second layer of the first metal nitride material” (claim 28, Lines 8-16). It is unclear the term, “a first metal nitride material” (claim 28, Line 13) is same material as “a first metal nitride material” (claim 28, Line 9) or a new material different from “a first metal nitride material” (claim 28, Line 9). In addition, it is unclear the term, “a second metal nitride material” (claim 28, Line 15) is same material as “a second metal nitride material” (claim 28, Line 10) or a new material different from “a second metal nitride material” (claim 28, Line 9). Claims 29-33 depend from claim 28 and inherit its deficiencies. Examiner interprets “forming a first layer of a first metal nitride material over the gate dielectric layer; forming a first layer of a second metal nitride material over the first layer of the first metal nitride material, the first metal nitride material being a different material than the second metal nitride material; forming a second layer of a first metal nitride material over the first layer of a second metal nitride material; forming a second layer of a second metal nitride material over the second layer of the first metal nitride material” to mean forming a first layer of a first metal nitride material over the gate dielectric layer; forming a first layer of a second metal nitride material over the first layer of the first metal nitride material, the first metal nitride material being a different material than the second metal nitride material; forming a second layer of a third metal nitride material over the first layer of a second metal nitride material; forming a second layer of a fourth metal nitride material over the second layer of the first metal nitride material.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 21-25, and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0122701) (hereafter Li).
Regarding claim 14, Li discloses a method comprising: 
forming a sacrificial gate 121 (Fig. 1, paragraph 0033) over an active region of a substrate 110 (Fig. 1, paragraph 0031); 
removing (see Fig. 5 and paragraph 0056) the sacrificial gate 121 (Fig. 1) to form a recess 142 (Fig. 5, paragraph 0056); and 
forming a replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) in the recess, wherein forming the replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) comprises: 
forming a gate dielectric layer 330 (Fig. 12, paragraph 0066) in the recess; and 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) comprises forming a pair of layers (340, 350, 360, and 370 in Fig. 12) two or more times, the pair of layers (340, 350, 360, and 370 in Fig. 12) comprising a first layer 340 (Fig. 12, paragraph 0080) comprising a first metal nitride material (see paragraph 0080, wherein “TiN”) and a second layer 360 (Fig. 12, paragraph 0087) comprising a second metal nitride material (see paragraph 0087, wherein “one or more of TiAl, TiAlC, TaAlN, TiAlN, TaCN and AlN”) different from the first metal nitride material (see paragraph 0080, wherein “TiN”).  
Regarding claim 15, Li further discloses the method of claim 14, wherein forming the pair of layers comprises: performing a first atomic layer deposition (ALD) process (see paragraph 0080, wherein “atomic layer deposition process”) to form the first layer 340 (Fig. 12, paragraph 0080); and performing a second ALD process (see paragraph 0087, wherein “atomic layer deposition process”) to form the second layer 360 (Fig. 12, paragraph 0087), the second ALD process (see paragraph 0087, wherein “atomic layer deposition process”) being different from the first ALD process (see paragraph 0080, wherein “atomic layer deposition process”).  
Regarding claim 16, Li (utilized different elements for a first layer and a second layer as applied in claim 14 in the above) discloses a method comprising: 
forming a sacrificial gate 121 (Fig. 1, paragraph 0033) over an active region of a substrate 110 (Fig. 1, paragraph 0031); 
removing (see Fig. 5 and paragraph 0056) the sacrificial gate 121 (Fig. 1) to form a recess 142 (Fig. 5, paragraph 0056); and 
forming a replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) in the recess, wherein forming the replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) comprises: 
forming a gate dielectric layer 330 (Fig. 12, paragraph 0066) in the recess; 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) comprises forming a pair of layers (340, 350, 360, and 370 in Fig. 12) two or more times, the pair of layers (340, 350, 360, and 370 in Fig. 12) comprising a first layer 340 (Fig. 12, paragraph 0080) comprising a first metal nitride material (see paragraph 0080, wherein “TaN”) and a second layer 350 (Fig. 12, paragraph 0083) comprising a second metal nitride material (see paragraph 0083, wherein “Tin”) different from the first metal nitride material (see paragraph 0080, wherein “TaN”); and 
wherein the first metal nitride material 340 (Fig. 12, paragraph 0080, wherein “TaN”) comprises TaN or TiN.  
Regarding claim 17, Li further discloses the method of claim 16, wherein the second metal nitride material 350 (Fig. 12, paragraph 0083, wherein “Tin”) comprises TaN or TiN.  
Regarding claim 21, Li discloses a method of forming a semiconductor device, the method comprising: 
forming a gate stack (330, 340, 350, 360, 370, and 380 in Fig. 12) over an active region of a substrate 110 (Fig. 12, paragraph 0031), wherein forming the gate stack (330, 340, 350, 360, 370, and 380 in Fig. 12) comprises: 
forming a gate dielectric layer 330 (Fig. 12, paragraph 0066); and 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), the first work function layer (340, 350, 360, and 370 in Fig. 12) comprising a plurality of first layers (340 and 350 in Fig. 12) and a plurality of second layers (360 and 370 in Fig. 12) arranged in an alternating manner over the gate dielectric layer 330 (Fig. 12), the plurality of first layers (340 and 350 in Fig. 12) comprising a first material (see paragraph 0080, wherein “TaN”), the plurality of second layers (360 and 370 in Fig. 12) comprising a second material (see paragraph 0083, wherein “Tin”) different from the first material (see paragraph 0080, wherein “TaN”).  
Regarding claim 22, Li further discloses the method of claim 21, wherein the first material (see paragraph 0080, wherein “TaN”) is a first metal nitride material.  
Regarding claim 23, Li further discloses the method of claim 22, wherein the first metal nitride material (see paragraph 0080, wherein “TaN”) comprises TaN or TiN.  
Regarding claim 24, Li further discloses the method of claim 22, wherein the second material (see paragraph 0083, wherein “Tin”) is a second metal nitride material.  
Regarding claim 25, Li further discloses the method of claim 24, wherein the second metal nitride material (see paragraph 0083, wherein “Tin”) comprises TaN or TiN.  
Regarding claim 28, Li discloses a method comprising: 
forming a sacrificial gate 121 (Fig. 1, paragraph 0031) over an active region of a substrate 110 (Fig. 1, paragraph 0031); 
forming a dielectric layer 130 (Fig. 1, paragraph 0034) along sidewalls of the sacrificial gate 121 (Fig. 1); 
removing (see Fig. 5 and paragraph 0056) the sacrificial gate 121 (Fig. 4) to form a recess 142 (Fig. 5, paragraph 0056); 
forming a gate dielectric layer 330 (Fig. 7, paragraph 0066) in the recess 142 (Fig. 7); 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) comprises: 
forming a first layer 340 (Fig. 12, paragraph 0080) of a first metal nitride material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”) over the gate dielectric layer 330 (Fig. 12); 
forming a first layer 350 (Fig. 12, paragraph 0083) of a second metal nitride material (see paragraph 0083, wherein “TiN”) over the first layer 340 (Fig. 12) of the first metal nitride material, the first metal nitride material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”) being a different material than the second metal nitride material (see paragraph 0083, wherein “TiN”); 
forming a second layer 360 (Fig. 12, paragraph 0088) of a third metal nitride material (see paragraph 0088, wherein “TiAl”) over the first layer 350 (Fig. 12) of a second metal nitride material; 
forming a second layer 370 (Fig. 12, paragraph 0094) of a fourth metal nitride material (see paragraph 0094, wherein “TiN”) over the second layer 360 (Fig. 12) of the first metal nitride material; and 
forming a conductive fill layer 380 (Fig. 12, paragraph 0095) over the first work function layer (340, 350, 360, and 370 in Fig. 12).  
Regarding claim 29, Li further discloses the method of claim 28, wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) further comprises forming one (340 and 350 in Fig. 12) or more pairs of layers, wherein each pair (340 and 350 in Fig. 12) of layers comprises a layer 340 (Fig. 12, paragraph 0080, wherein “TiSiN, TaN or TaSiN”) of the first metal nitride material and a layer 350 (Fig. 12, paragraph 0083, wherein “TiN”) of the second metal nitride material.  
Regarding claim 30, Li further discloses the method of claim 28, wherein the first metal nitride material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”) comprises one of TaN or TiN, wherein the second metal nitride material (see paragraph 0083, wherein “TiN”) comprises an other one of TaN and TiN.  
Regarding claim 31, Li further discloses the method of claim 28, wherein forming the first layer 340 (Fig. 12, paragraph 0080, wherein “atomic layer deposition process”) of the first metal nitride material comprises a first atomic layer deposition (ALD) process.  
Regarding claim 32, Li further discloses the method of claim 31, wherein forming the first layer 350 (Fig. 12, paragraph 0082, wherein “atomic layer deposition process”) of the second metal nitride material comprises a second ALD process.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 14 and 28 above, and further in view of JangJian et al. (US 2016/0322473) (hereafter JangJian).
Regarding claim 18, Li (utilized different elements for a first layer and a second layer as applied in claim 14 in the above) discloses a method comprising: 
forming a sacrificial gate 111 (Fig. 1, paragraph 0031) over an active region of a substrate 110 (Fig. 1, paragraph 0031); 
removing (see Fig. 2 and paragraph 0047) the sacrificial gate 111 (Fig. 1) to form a recess 141 (Fig. 2, paragraph 0047); and 
forming a replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) in the recess, wherein forming the replacement gate (330, 340, 350, 360, 370, and 380 in Fig. 12) comprises: 
forming a gate dielectric layer 330 (Fig. 12, paragraph 0066) in the recess; and 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) comprises forming a pair of layers (340, 350, 360, and 370 in Fig. 12) two or more times, the pair of layers (340, 350, 360, and 370 in Fig. 12) comprising a first layer 340 (Fig. 12, paragraph 0080) comprising a first metal nitride material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”) and a second layer 360 (Fig. 12, paragraph 0087) comprising a second metal nitride material (see paragraph 0087, wherein “one or more of TiAl, TiAlC, TaAlN, TiAlN, TaCN and AlN”) different from the first metal nitride material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”)
Li does not disclose forming the replacement gate further comprises forming a second work function layer over the first work function layer, a material of the second work function layer being different from the first metal nitride material and the second metal nitride material.
JangJian discloses forming the replacement gate (64, 66, 68, 70, 74, and 78 in Fig. 16) further comprises forming a second work function layer 78 (Fig. 16, paragraph 0038) over the first work function layer (66, 68, 70, and 74 in Fig. 16), a material (see paragraph 0038, wherein “TiN”) of the second work function layer 78 (Fig. 16, paragraph 0038) being different from the first metal nitride material 68 (Fig. 16, paragraph 0033, wherein “TaN”) and the second metal nitride material 70 (Fig. 16, paragraph 0034, wherein “TiAl”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include of a step of forming the replacement gate further comprises forming a second work function layer over the first work function layer, a material of the second work function layer being different from the first metal nitride material and the second metal nitride material, as taught by JangJian, in order to tune a work function (JangJian, paragraph 0038) of a device to a desired amount given the application of the device to be formed. 
Regarding claim 20, Li discloses the method of claim 14, however Li does not disclose a first thickness of the first layer is same as a second thickness of the second layer.  
JangJian discloses a first thickness (see paragraph 0033, wherein “range from about 5 Å to about 50 Å”) of the first layer 66 (Fig. 16, paragraph 0033) is same as a second thickness (see paragraph 0033, wherein “range from about 5 Å to about 50 Å”) of the second layer 68 (Fig. 16, paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to form a first thickness of the first layer is same as a second thickness of the second layer, as taught by JangJian, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 26, Li (utilized different elements for a first material and a second material as applied in claim 21 in the above) discloses a method of forming a semiconductor device, the method comprising: 
forming a gate stack (330, 340, 350, 360, 370, and 380 in Fig. 12) over an active region of a substrate 110 (Fig. 12, paragraph 0031), wherein forming the gate stack (330, 340, 350, 360, 370, and 380 in Fig. 12) comprises: 
forming a gate dielectric layer 330 (Fig. 12, paragraph 0066); and 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), the first work function layer (340, 350, 360, and 370 in Fig. 12) comprising a plurality of first layers (340 and 350 in Fig. 12) and a plurality of second layers (360 and 370 in Fig. 12) arranged in an alternating manner over the gate dielectric layer 330 (Fig. 12), the plurality of first layers (340 and 350 in Fig. 12) comprising a first material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”), the plurality of second layers (360 and 370 in Fig. 12) comprising a second material (see paragraph 0087, wherein “one or more of TiAl, TiAlC, TaAlN, TiAlN, TaCN and AlN”) different from the first material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”).
Li does not disclose forming the gate stack further comprises: forming a second work function layer over the first work function layer, the second work function layer comprising a third material different from the first material and the second material.  
JangJian discloses forming the gate stack (64, 66, 68, 70, 74, and 78 in Fig. 16) further comprises: forming a second work function layer 78 (Fig. 16, paragraph 0038) over the first work function layer (66, 68, 70, and 74 in Fig. 16), the second work function layer 78 (Fig. 16, paragraph 0038) comprising a third material (see paragraph 0038, wherein “TiN”) different from the first material 68 (Fig. 16, paragraph 0033, wherein “TaN”) and the second material 70 (Fig. 16, paragraph 0034, wherein “TiAl”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include of a step of forming the gate stack further comprises: forming a second work function layer over the first work function layer, the second work function layer comprising a third material different from the first material and the second material, as taught by JangJian, in order to tune a work function (JangJian, paragraph 0038) of a device to a desired amount given the application of the device to be formed. 
Regarding claim 33, Li (utilized different elements for a first material and a second material as applied in claim 28 in the above) discloses a method comprising: 
forming a sacrificial gate 121 (Fig. 1, paragraph 0031) over an active region of a substrate 110 (Fig. 1, paragraph 0031); 
forming a dielectric layer 130 (Fig. 1, paragraph 0034) along sidewalls of the sacrificial gate 121 (Fig. 1); 
removing (see Fig. 5 and paragraph 0056) the sacrificial gate 121 (Fig. 4) to form a recess 142 (Fig. 5, paragraph 0056); 
forming a gate dielectric layer 330 (Fig. 7, paragraph 0066) in the recess 142 (Fig. 7); 
forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), wherein forming the first work function layer (340, 350, 360, and 370 in Fig. 12) comprises: 
forming a first layer 340 (Fig. 12, paragraph 0080) of a first metal nitride material (see paragraph 0080, wherein “TaN”) over the gate dielectric layer 330 (Fig. 12); 
forming a first layer 350 (Fig. 12, paragraph 0082) of a second metal nitride material (see paragraph 0082, wherein “TiSiN”) over the first layer 340 (Fig. 12) of the first metal nitride material, the first metal nitride material (see paragraph 0080, wherein “TaN”) being a different material than the second metal nitride material (see paragraph 0083, wherein “TiSiN”); 
forming a second layer 360 (Fig. 12, paragraph 0088) of a third metal nitride material (see paragraph 0088, wherein “TiAl”) over the first layer 350 (Fig. 12) of a second metal nitride material; 
forming a second layer 370 (Fig. 12, paragraph 0094) of a fourth metal nitride material (see paragraph 0094, wherein “TiN”) over the second layer 360 (Fig. 12) of the first metal nitride material; and
forming a conductive fill layer 380 (Fig. 12, paragraph 0095) over the first work function layer (340, 350, 360, and 370 in Fig. 12).
Li does not disclose forming a second work function layer over the first work function layer, a material of the second work function layer being different from the first metal nitride material and the second metal nitride material.
JangJian discloses forming a second work function layer 78 (Fig. 16, paragraph 0038) over the first work function layer (66, 68, 70, and 74 in Fig. 16), a material (see paragraph 0038, wherein “TiN”) of the second work function layer 78 (Fig. 16, paragraph 0038) being different from the first metal nitride material 68 (Fig. 16, paragraph 0033, wherein “TaN”) and the second metal nitride material 70 (Fig. 16, paragraph 0034, wherein “TiAl”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include of a step of forming a second work function layer over the first work function layer, a material of the second work function layer being different from the first metal nitride material and the second metal nitride material, as taught by JangJian, in order to tune a work function (JangJian, paragraph 0038) of a device to a desired amount given the application of the device to be formed. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of JangJian as applied to claim 18 above, and further in view of Wu et al. (US 2018/0166287) (hereafter Wu).
Regarding claim 19, Li further discloses the method of claim 18, wherein forming the replacement gate further comprises: filling the recess with a conductive layer 380 (Fig. 12, paragraph 0095).  
Li and JangJian do not disclose forming a glue layer over the second work function layer. 
Wu discloses forming a glue layer (“glue layer” in paragraph 0011) over the second work function layer (“barrier layer” in paragraph 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li in view of JangJian to include a step of forming a glue layer over the second work function layer, as taught by Wu, since the titanium-containing layer (Wu, paragraph 0011) further acts as a glue layer to improve adhesion to the conductive plug and a barrier layer to prevent inter-diffusion.

Allowable Subject Matter
1. 	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 27 would be allowable because a closest prior art, Li et al. (US 2018/0122701), discloses forming a first work function layer (340, 350, 360, and 370 in Fig. 12) over the gate dielectric layer 330 (Fig. 12), the first work function layer (340, 350, 360, and 370 in Fig. 12) comprising a plurality of first layers (340 and 350 in Fig. 12) and a plurality of second layers (360 and 370 in Fig. 12) arranged in an alternating manner over the gate dielectric layer 330 (Fig. 12), the plurality of first layers (340 and 350 in Fig. 12) comprising a first material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”), the plurality of second layers (360 and 370 in Fig. 12) comprising a second material (see paragraph 0087, wherein “one or more of TiAl, TiAlC, TaAlN, TiAlN, TaCN and AlN”) different from the first material (see paragraph 0080, wherein “TiSiN, TaN or TaSiN”) but fails to disclose the first work function layer is a p-type work function layer, and wherein the second work function layer is an n-type work function layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: the first work function layer is a p-type work function layer, and wherein the second work function layer is an n-type work function layer in combination with other elements of the base claims 26 and 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813